SMALL FORM FACTOR BETAVOLTAIC BATTERY FOR USE IN APPLICATIONS REQUIRING A VOLUMETRICALLY-SMALL POWER SOURCE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first doped region”, “second doped region” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the Applicant discloses a “first dopant type” and a “second dopant type”. There is no disclosure for what these dopant types are in the specifications.
Claims 2-12 are rejected for their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the Applicant discloses a “first dopant type” and a “second dopant type”. There is no disclosure for what these dopant types are in the specifications.
Regarding claim 12, the Applicant discloses “the first and second regions”. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 12, the Applicant discloses “the first and second regions”. Are these any different from the “first and second doped regions” of claim 1?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cabauy et al. (US 8,487,501 B1) and further in view of O’Brien et al. (US 2012/0101540 A1).
Regarding claims 1 and 2, Cabauy et al. a betavoltaic power source comprising (Abstract):
a source of beta particles (Abstract, figs 1 and 2, claim 1);
a first doped region for collecting the beta particles and for generating electron hole pairs responsive thereto, the first doped region doped a first dopant type and disposed proximate the source of beta particles; a second doped region for collecting the beta particles and for generating electron hole pairs responsive thereto, the second doped region doped a second dopant type different from the first dopant type, the second doped region disposed proximate the first doped region (Fig 2 and col. 1, lines 63-66, col. 5, lines 48-51, and col. 6, line 65-coL 7, line 15 disclose beta particles emitted to a series of layers of semiconductors to create battery current produced by electron hole pairs.).
However, Cabauy et al. do not teach a secondary power source charged by a current developed by the electron hole pairs.
O’Brien et al. teach a packaged device that includes a battery (Paragraph 0028) and further includes a charging component also in the packaged device that charges the battery. This charging component can include a beta voltaic device (Paragraph 0029).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the betavoltaic device of Cabauy to be a charging component to a battery as disclosed by O’Brien in order to extend the lifetime of the battery.
Regarding claim 3-5, the combination of Cabauy and O’Brien et al. teach the betavoltaic power source of claim 1. Further, Cabauy et al. teach wherein the source for emitting beta particles comprises a tritium metal tritide material and the tritium metal tritide material comprises one or more of scandium, titanium, magnesium, palladium, and lithium. (Col. 4, lines 44-50 disclose scandium tritide or titanium tritide.)
Regarding claim 6, the combination of Cabauy and O’Brien et al. teach the betavoltaic power source of claim 5. Further, Cabauy et al. teach wherein further comprising a palladium material layer disposed on a surface of the tritium metal tritide material (Col. 14, lines 58-64 disclose texturing the surface of tritium metal hydride to produce surface roughness and then supplying a palladium metal to it.).
Regarding claim 7, the combination of Cabauy and O’Brien et al. teach the betavoltaic power source of claim 1. Further, Cabauy et al. teach a bio-inert package enclosing the (Col. 12, lines 43-46 disclose a ceramic package which is the same material for Applicant’s bio-inert package.)
Regarding claims 8 and 10, the combination of Cabauy and O’Brien et al. teach the betavoltaic power source of claim 1. Further, O’Brien et al. teach an implantable medical device (Paragraphs 0034-0035) and further a pressure sensor (Paragraph 0037).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the betavoltaic device of Cabauy to be a charging component to a battery as disclosed by O’Brien in order to extend the lifetime of the battery.
  Regarding claim 11, the combination of Cabauy and O’Brien et al. teach the betavoltaic power source of claim 1. Further, Cabauy et al. teach wherein a material of the first and second doped regions comprises a type III-V semiconductor material (Figs 1, 9, and claims 1 and 6 disclose III-V semiconductor materials forming junctions.).
Regarding claim 12, the combination of Cabauy and O’Brien et al. teach the betavoltaic power source of claim 1. Further, Cabauy et al. teach wherein a material of the frist and second regions regions comprise a GaAs layer (Fig 2 discloses a GaAs cap underneath the betasource.).
Regarding claims 13 and 14, Cabauy et al. teach  a device comprising: a source of beta particles (Abstract, figs 1 and 2, claim 1);
a plurality of regions for collecting the beta particles and for generating electron hole pairs responsive thereto (Fig 2 and col. 1, lines 63-66, col. 5, lines 48-51, and col. 6, line 65-coL 7, line 15 disclose beta particles emitted to a series of layers of semiconductors to create battery current produced by electron hole pairs.)
However, Cabauy et al. do not teach a power source charged by a current developed by the electron hole pairs; a wireless transmitter for sending signals to an external receiver, the wireless transmitter powered by the power source; a sensor for sensing a condition in an environment surrounding the device; and the signals representative of the condition as measured by the sensor.
O’Brien et al. teach a packaged device that includes a battery (Paragraph 0028) and further includes a charging component also in the packaged device that charges the battery. This charging component can include a beta voltaic device (Paragraph 0029) and a wireless transmitter for sending signals to an external receiver, the wireless transmitter powered by the power source (Paragraph 0115); a sensor for sensing a condition in an environment surrounding the device; and the signals representative of the condition as measured by the sensor. (Paragraph 0037).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the betavoltaic device of Cabauy to be a charging component to a battery as disclosed by O’Brien in order to extend the lifetime of the battery.
Regarding claim 15, Cabauy and O’Brien et al. teach the device of claim 13. Further, O’Brien et al. teach wherein the power source comprises a LiPON battery (Paragraph 0059).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the betavoltaic device of Cabauy to be a charging component to a battery as disclosed by O’Brien in order to extend the lifetime of the battery.
Regarding claim 17, Cabauy and O’Brien et al. teach the device of claim 13. Further, O’Brien et al. teach wherein the sensor comprises a temperature sensor (Paragraph 0037)
Therefore, it would have been obvious to one of ordinary skill in the art to apply the betavoltaic device of Cabauy to be a charging component to a battery as disclosed by O’Brien in order to extend the lifetime of the battery.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,431,345 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter making up claims 19 and 20 are disclosed in the entirety of claim 17 of US 10,431,345 B2.

Allowable Subject Matter
Claims 9, 16, and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the current prior art of record does not disclose the subject matter disclosed in these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729